Citation Nr: 1725000	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for the service-connected fungal infections of the feet, groin, hands, and face (skin condition), currently rated as 10 percent disabling prior to July 2, 2014, and as 30 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A January 2015 decision review officer decision granted a 30 percent rating for the skin condition effective from July 2, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for the skin condition remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his skin condition has worsened since he was last afforded a VA examination in July 2014.  Specifically, he explained that his skin condition has spread to his face, and that his thumbnail and toenail were overcome by fungus in the last year.  Given that it has been nearly three years since the last VA examination, and the Veteran's condition may have worsened since that time, a new VA examination should be scheduled.

Additionally, updated private dermatological records, including from his dermatologist, R. S., should be requested.  


Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his skin condition since November 2014, to include R. S.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin condition.  The claims file should be made available to and be reviewed by the examiner.

Specifically, the VA examiner should address the following:

a. Identify all pathology related to the Veteran's service-connected skin condition.  Conduct all necessary tests and elicit findings in response to the applicable criteria.

b. Specify the location and extent of the skin condition in terms of a percentage of the body and the frequency that systemic therapy have been required during the past 12-month period.

Also, take into account any flare-ups the Veteran may have experienced during the year and discuss whether the Veteran's skin condition is productive of any additional functional impairment.

The examiner is to review and consider the May 2011 and July 2014 VA examination reports.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





